NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IAN LAMONTE CORMIER,                            No. 21-56268

                Plaintiff-Appellant,            D.C. No. 5:21-cv-01654-SVW-AFM

 v.
                                                MEMORANDUM*
RIVERSIDE COUNTY DISTRICT
ATTORNEY OFFICE; LEON X., Deputy
Sheriff (Detective), individual/official
capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Cormier’s motion for in forma pauperis (“IFP”) status (Docket Entry No. 3)

is granted. The Clerk will amend the docket to reflect this status. The Clerk will

file the Opening Brief at Docket Entry No. 5.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ian LaMonte Cormier appeals pro se from the district court’s order denying

his motion to proceed IFP and dismissing his 42 U.S.C. § 1983 action alleging

various claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion the denial of leave to proceed in forma pauperis. Tripati v.

First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987). We review de

novo a dismissal for lack of subject matter jurisdiction. Leeson v. Transamerica

Disability Income Plan, 671 F.3d 969, 974 (9th Cir. 2012). We affirm.

      The district court did not err by denying Cormier’s request to proceed IFP

and dismissing his action for lack of subject matter jurisdiction because the federal

claims were too insubstantial to confer jurisdiction. See Tripati, 821 F.2d at 1370

(“A district court may deny leave to proceed in forma pauperis at the outset if it

appears from the face of the proposed complaint that the action is frivolous or

without merit.”); Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1342

(9th Cir. 1981) (sua sponte dismissal for lack of jurisdiction is proper where claims

are “wholly insubstantial and frivolous”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.


                                          2                                    21-56268